DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 130 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 130 does not further limit the subject matter of the claim upon which it depends, particularly since claim 130 is directed toward implanting the bioscaffold implant, which does not further limit the method of manufacture claimed in claim 124.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-42 and 124-130 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2004/0236424 A1 to Berez et al. (Berez).
Regarding at least claim 1
Berez teaches methods, compositions and tools for repairing articular surfaces with customizable articular surface repairs geared toward providing optimal fit and function (abstract). Berez meets the limitations of a method of manufacturing a bioscaffold implant for a specific patient (paragraph 0207 discloses one or more components of the articular surface repair system can be composed of a biologic material, e.g. a tissue scaffold and paragraph 0040 discloses that the implant is customizable or patient specific), comprising: obtaining an image of a tissue section of 
Regarding at least claim 2
Berez teaches the method of manufacturing a bioscaffold implant for a specific patient of claim 1, wherein the image is two-dimensional (paragraph 0244 discloses 2-D images).  
Regarding at least claim 3
Berez teaches the method of manufacturing a bioscaffold implant for a specific patient of claim 1, wherein the image is three-dimensional (paragraph 0241 discloses 3-D images).  
Regarding at least claim 4
Berez teaches the method of manufacturing a bioscaffold implant for a specific patient of claim 1, further including: receiving design criteria for the bioscaffold implant; and determining an image of a bioscaffold implant that satisfies the design criteria (paragraph 0035 discloses obtaining an image/design criteria that includes both normal cartilage and diseased cartilage, reconstructing dimensions of the diseased cartilage surface to correspond to normal cartilage and designing the articular implant to match/satisfy the dimensions of the reconstructed diseased cartilage surface).
Regarding at least claim 5
Berez teaches the method of manufacturing a bioscaffold implant for a specific patient of claim 1, further including: receiving medical data for the specific patient, generating design criteria for the bioscaffold implant based on the received medical data for the specific patient (paragraph 0082 discloses basing the implant generation on patient specific parameters obtained in the measurements and evaluation and paragraph 0100 discloses a reference database that includes categories such as age, body mass index, etc.); and determining an image of a bioscaffold implant that satisfies the design criteria (paragraph 0163 discloses shaping the implant for best fit for a particular patient using the imaging techniques and intraoperative measurement techniques and paragraph 0240 discloses projecting an image of the articular system over the position where it will be implanted to control the match with the surrounding or adjacent cartilage or bone or menisci and other tissues preoperatively).  
Regarding at least claim 6
Berez teaches the method of manufacturing a bioscaffold implant for a specific patient of claim 4, wherein the design criteria is selected from the group consisting of biological parameters (paragraph 0135 discloses the biochemical composition of the cartilage surrounding a defect can be assessed by taking tissue samples and chemical analysis or by imaging techniques), structural parameters, mechanical parameters, and combinations thereof.  
Regarding at least claim 7
-3-Attorney Docket No. ETH6035USPCT1 Berez teaches the method of manufacturing a bioscaffold implant for a specific patient of claim 5, wherein the design criteria is selected from the group consisting of biological parameters (paragraph 0135 discloses the biochemical composition of the cartilage surrounding a defect can be assessed by taking tissue samples and chemical analysis or by imaging techniques), structural parameters, mechanical parameters, and combinations thereof.  
Regarding at least claim 8
Berez teaches the method of manufacturing a bioscaffold implant for a specific patient of claim 5, wherein the medical data is selected from the group consisting of patient demographics, procedure type, surgical information, medical history, patient physical data (paragraph 0021 discloses measuring the dimensions: thickness, curvature, and/or size, of the intended implantation site or the dimensions of the area surrounding the intended implantation site), and combinations thereof.  
Regarding at least claim 9
Berez teaches the method of manufacturing a bioscaffold implant for a specific patient of claim 4, wherein the design criteria comprises biological parameters (paragraph 0135 discloses the biochemical composition of the cartilage surrounding a defect can be assessed by taking tissue samples and chemical analysis or by imaging techniques).  
Regarding at least claim 10
Berez teaches the method of manufacturing a bioscaffold implant for a specific patient of claim 9, wherein the biological parameters are selected from the group consisting of cellular infiltration or attachment type (paragraphs 0115 discloses determining materials for use in the invention, including cells and paragraph 0127 discloses designing or shaping the replacement or regenerating material such as fetal cartilage cells can be applied and then grown in conjunction with the base until the thickness and/or curvature of the cartilage surrounding the defect has been reached), collagen synthesis type (paragraph 0021 discloses measuring the thickness of cartilage surrounding the intended implantation site which would indicate to the surgeon the type of collagen synthesis based on the parameters disclosed in paragraphs 0004-0005), vascularization type (paragraph 0003 discloses that articular cartilage is avascular), incorporation profile (paragraph 0035 discloses designing the articular implant to match the dimensions of the reconstructed diseased cartilage surface which is interpreted as manufacturing the implant based on design criteria/biological parameters that comprise taking into account how the profile of the implant will be incorporated into the area surrounding the diseased area), and combinations thereof. 
Regarding at least claim 11
 	Berez teaches the method of manufacturing a bioscaffold implant for a specific patient of claim 9, wherein the biological parameters comprise attachment type (paragraphs 0115 discloses determining materials for use in the invention, including cells and paragraph 0127 discloses designing or shaping the replacement or regenerating material such as fetal cartilage cells can be applied and then grown in conjunction with the base until the thickness and/or curvature of the cartilage surrounding the defect has been reached). 
Regarding at least claim 12
 	Berez teaches the method of manufacturing a bioscaffold implant for a specific patient of claim 9, wherein the biological parameters comprise collagen synthesis type (paragraph 0021 discloses measuring the thickness of cartilage surrounding the intended implantation site which would indicate to the surgeon the type of collagen synthesis based on the parameters disclosed in paragraphs 0004-0005).  
Regarding at least claim 13
Berez teaches the method of manufacturing a bioscaffold implant for a specific patient of claim 9, wherein the biological parameters comprise vascularization type (paragraph 0003 discloses that articular cartilage is avascular).  
Regarding at least claim 14
Berez teaches the method of manufacturing a bioscaffold implant for a specific patient of claim 9, wherein the biological parameters comprise incorporation profile (paragraph 0035 discloses designing the articular implant to match the dimensions of the reconstructed diseased cartilage surface which is interpreted as manufacturing the implant based on design criteria/biological parameters that comprise taking into account how the profile of the implant will be incorporated into the area surrounding the diseased area).  
Regarding at least claims 15-28
Berez teaches the method of manufacturing a bioscaffold implant for a specific patient of claim 4, wherein the design criteria comprises biological parameters. The examiner notes that the structural parameters recited in claims 15-28 are moot since they are not positively recited in the earlier claim.  
Regarding at least claims 29-42
Berez teaches the method of manufacturing a bioscaffold implant for a specific patient of claim 4, wherein the design criteria comprises biological parameters. The examiner notes that the mechanical parameters recited in claims 29-42 are moot since they are not positively recited in the earlier claim.  
Regarding at least claim 124
Similar to the explanation above, Berez meets the limitations of a method of manufacturing a bioscaffold implant for a specific patient, comprising: obtaining an image of a tissue section of the specific patient from imaging scans of the tissue section (paragraph 0084 discloses using CT or MRI to assess tissue, bone, cartilage, and any defects therein to provide morphologic or biochemical or biomechanical information about the area of damage), wherein the tissue section includes a resected portion (paragraph 0257, for example, discloses a series of resections made to the surface); determining on the image of the tissue section a surface topography of the resected portion (paragraph 0104 discloses generating a topographical map of the surface); determining an image of a void volume of the resected portion that matches the surface topography of the resected portion (paragraph 0079 discloses evaluation of the size, volume and shape of the area of interest); and determining a geometry for a bioscaffold implant based on a modification factor determined from input physiological values (paragraph 0105 discloses using a mathematical model of the topographical map to determine the ideal surface topography to replace any cartilage defects and paragraph 0107 discloses that the topographical map is then used to select the curvature of the replacement cartilage) or a therapeutic regimen; manufacturing the bioscaffold implant with a surface portion based on the determined geometry (paragraph 0266 discloses that the device will match all or portions of the articular or bone surface and shape, e.g. similar to a “mirror image” and paragraph 0278 discloses matching the topography of the joint surface).  
Regarding at least claim 125
Berez teaches the method of manufacturing a bioscaffold implant for a specific patient of claim 124, wherein the modification factor comprises a mathematical model (paragraph 0105 discloses using a mathematical model of the topographical map to determine the ideal surface topography to replace any cartilage defects and paragraph 0107 discloses that the topographical map is then used to select the curvature of the replacement cartilage).  
Regarding at least claim 126
Berez teaches the method of manufacturing a bioscaffold implant for a specific patient of claim 124, wherein the input physiological values comprise a medical history of the specific patient (paragraph 0082 discloses basing the implant generation on patient specific parameters obtained in the measurements and evaluation and paragraph 0100 discloses a reference database that includes categories such as age, body mass index, etc.).  
Regarding at least claim 127
Berez teaches the method of manufacturing a bioscaffold implant for a specific patient of claim 126, wherein the medical history comprises an age of the specific patient (paragraph 0082 discloses basing the implant generation on patient specific parameters obtained in the measurements and evaluation and paragraph 0100 discloses a reference database that includes categories such as age, body mass index, etc.) or an age of the void volume.  
Regarding at least claim 128
Berez teaches the method of manufacturing a bioscaffold implant for a specific patient of claim 124. The examiner notes that the therapeutic regimen recited in claim 128 is moot since it is not positively recited in the earlier claim.
Regarding at least claim 129
Berez teaches the method of manufacturing a bioscaffold implant for a specific patient of claim 124, further comprising running a simulation based on historical clinical data to determine the geometry (paragraph 0038 discloses a method of evaluating the fit of an articular repair system into a joint is described herein, the method comprising obtaining one or more three-dimensional images or two-dimensional cross-sectional images of a joint, wherein the joint includes at least one defect or diseased area; obtaining one or more images of one or more articular repair systems designed to repair the defect or diseased area; and evaluating the images to determine the articular repair system that best fits the defect (e.g., by superimposing the images to determine the fit of the articular repair system into the joint). In certain embodiments, the images of the joint and the articular repair system are merged into a common coordinate system; this process is interpreted as running a simulation/superimposing images, to evaluate best fit based on historical clinical data/images of the joint, to determine the geometry of the implant).  
Regarding at least claim 130
Berez teaches the method of manufacturing a bioscaffold implant for a specific patient of claim 124, further comprising implanting the bioscaffold implant in the specific patient in an outpatient procedure (paragraph 0043 discloses placing the scaffold in the patient; see 112 rejection above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        

/YASHITA SHARMA/Primary Examiner, Art Unit 3774